    Case: 3:17-cv-50090 Document #: 55 Filed: 06/10/20 Page 1 of 2 PageID #:1282



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                WESTERN DIVISION

Tyler J.                                      )
                       Plaintiff,             )
                                              )
                       vs.                    )        Case No. 3:17-cv-50090
                                              )
Andrew Marshall Saul,                         )        Magistrate Judge Lisa A. Jensen
Commissioner of Social Security,              )
                                              )
                       Defendant.             )

                      JOINT MOTION FOR ENTRY OF JUDGMENT

       Pursuant to the Seventh Circuit’s instructions in the two pending appeals in this case, the

parties jointly move the Court to enter a new judgment, one that is both approved by Magistrate

Judge Jensen and specifies the relief being awarded.

       At oral argument on June 5, 2020, members of the Seventh Circuit panel assigned to the

appeals expressed the view that the court of appeals might not have jurisdiction because this

Court’s judgment (Dkt. No. 46) is deficient in two respects: first, because it contains no

indication that it was reviewed by Magistrate Judge Jensen; and second, because the judgment

itself (as opposed to the judgment read together with the Court’s opinion at Dkt. No. 45) does not

state the relief to which the plaintiff is entitled. See Oral Argument Recording, Jaxson v. Saul,

Nos. 19-3011 & 19-31251 (7th Cir. June 5, 2020), at 3:40-4:13 and 27:29-28:21, available at

http://media.ca7.uscourts.gov/sound/external/cm.19-3011.19-3011_06_05_2020.mp3; see also

Johnson v. Acevedo, 572 F.3d 398, 400 (7th Cir. 2009) (setting forth these requirements). The

court of appeals therefore gave the parties 14 days (i.e., until June 19, 2020) to request a new

judgment from this Court. Oral Argument Recording at 48:43-49:18.

       To assist the Court, the parties propose language below for use in a final judgment that

they believe addresses the Seventh Circuit’s concerns. To comply with that court’s timetable,
    Case: 3:17-cv-50090 Document #: 55 Filed: 06/10/20 Page 2 of 2 PageID #:1283



the parties respectfully request that this Court enter final judgment in this case no later than June

19, 2020.

Tyler J.’s proposed language:

       The decision of the Social Security Administration (“SSA”) is reversed and the case is
       remanded for further proceedings pursuant to sentence four of 42 U.S.C. § 405(g). On
       remand, SSA must provide plaintiff with an opportunity to rebut the determination that
       there is reason to believe that fraud was involved in the submission of evidence signed by
       Dr. Frederic Huffnagle before that evidence is disregarded pursuant to 42 U.S.C.
       § 405(u)(1)(B). SSA also must conduct the proceedings on remand consistent with the
       agency’s process for conducting agency-initiated determinations under HALLEX I-1-3-
       25. It is further ordered that plaintiff’s benefits be reinstated while the remand is
       pending, subject to SSA’s rules on payment eligibility.

Commissioner Saul’s proposed language:

       The decision of the Social Security Administration (SSA) is reversed and the case is
       remanded for further proceedings. On remand, SSA must provide plaintiff with an
       opportunity to rebut the determination that there is reason to believe that fraud was
       involved in the submission of evidence signed by Dr. Frederic Huffnagle before that
       evidence is disregarded pursuant to 42 U.S.C. 405(u)(1)(B). It is further ordered that
       plaintiff’s benefits be reinstated while the remand is pending, subject to SSA’s rules on
       payment eligibility.

June 10, 2020                                        Respectfully submitted,

                                                     By: /s/ Stephanie R. Seibold
                                                     STEPHANIE R. SEIBOLD
                                                     BLACK & JONES ATTORNEYS AT LAW
                                                     308 West State Street, #300
                                                     Rockford, IL 61101
                                                     Telephone: (815) 967-9000
                                                     Facsimile: (815) 986-2762
                                                     sseibold@blackandjoneslaw.com

                                                     JOHN R. LAUSCH, Jr.
                                                     United States Attorney

                                                     By: s/ Monica V. Mallory
                                                     MONICA V. MALLORY
                                                     Assistant United States Attorney
                                                     327 South Church Street, Suite 3300
                                                     Rockford, Illinois 61101
                                                     (815) 987-4444
                                                     monica.mallory@usdoj.gov
